United States Court of Appeals
                      For the First Circuit


No. 08-2115

                         ROBERT ESPOSITO,

                      Plaintiff, Appellant,

                                  v.

          HOME DEPOT U.S.A., INC., BLACK & DECKER INC.,
                   DEWALT INDUSTRIAL TOOL CO.,

                      Defendants, Appellees.



                           ERRATA SHEET

     The opinion of this Court issued on December 30, 2009, is

amended as follows:

     On. p. 27, lines 9 and 10:    Delete the words "of a range"